Citation Nr: 0806332	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  04-35 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
seizure disorder.

2.  Entitlement to service connection for a seizure disorder.

3.  Entitlement to service connection for memory loss and 
anoxia, secondary to a seizure disorder.

4.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The veteran and C.G.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to 
November 1977 and from March 1980 to October 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).

In May 2005, the veteran testified before the undersigned at 
the RO.  A transcript of the hearing is associated with the 
claims file.

The issue of entitlement to service connection for memory 
loss and anoxia, secondary to a seizure disorder is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a June 2002 rating decision, the RO declined to find 
that new and material evidence had been submitted to reopen 
the veteran's claim of entitlement to service connection for 
a seizure disorder.

2.  Some of the evidence added to the record since the June 
2002 rating decision is not cumulative and redundant, it 
raises a reasonable possibility of substantiating the claim, 
and, by itself or in conjunction with evidence previously 
assembled, relates to an unestablished fact necessary to 
substantiate the claim.

3.  A seizure disorder was manifest during the veteran's 
period of active service.

4.  On May 24, 2005, prior to the promulgation of a decision 
in the appeal, the veteran testified before the Board that he 
wished to withdraw his current claim on appeal with regard to 
service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  Evidence submitted since the June 2002 rating decision is 
new and material; thus, the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (2007).

2.  A seizure disorder was incurred in service.  38 U.S.C.A. 
§ 1131 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).

3.  Because the veteran has withdrawn his appeal relating to 
the issue of entitlement to service connection for bilateral 
hearing loss, the Board does not have jurisdiction to 
consider the claim.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

There are two claims adjudicated herein.  The veteran's claim 
of entitlement to service connection for a seizure disorder 
is granted, as explained below.  This represents a full grant 
of the benefit sought on appeal as to this issue.  Therefore, 
discussion of the applicability of the VCAA is unnecessary.

The veteran's claim of entitlement to service connection for 
bilateral hearing loss is dismissed, as discussed below.  
Because the veteran withdrew this claim, the VCAA is not 
applicable.

Seizure Disorder

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured.  Kightly v. Brown, 6 Vet. App. 200 
(1994).  Only evidence presented since the last final denial 
on any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had 
been presented) will be evaluated, in the context of the 
entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers, which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, which is neither cumulative nor redundant, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the credibility of the evidence 
is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

The veteran's claim was previously denied in June 2002 
because new and material evidence had not been submitted.  
The veteran's claim had been denied prior to that because his 
seizures were found to be related to his alcohol use and not 
his active service.  They were also found to be 
pseudoseizures and related to a personality disorder.

Evidence added to the record since the June 2002 rating 
decision includes VA and private medical records showing 
treatment for seizures.  The veteran was prescribed Dilantin 
and other anticonvulsants.  Two statements received from the 
veteran's VA physician and a physician's assistant, in 
November 2004 and August 2007, indicate he has a current 
diagnosis of a seizure disorder.  The Board finds that this 
constitutes new and material evidence since it tends to show 
that the veteran had an actual seizure disorder, as opposed 
to pseudoseizures, and that his disorder may not be due to a 
personality disorder.  Therefore, the veteran's claim is 
reopened.

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303(a) (2007).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) competent evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

The veteran's service medical records dated from August 1976 
to November 1978 contain no treatment regarding a seizure 
disorder.

The veteran filed a claim of entitlement to service 
connection for a seizure disorder in November 1979.

The veteran's service medical records from his second period 
of service show that in June 1980, he was transferred from a 
field clinic following four seizures.  He had a history of 
alcohol abuse the night before.  His physical examination, 
including neurological examination, was normal.  The 
impression was recent onset seizures and alcohol and drug use 
by history.  A subsequent June 1980 record showed a diagnosis 
of idiopathic seizure disorder.  He was prescribed Dilantin.  
A final June 1980 record shows the veteran experienced an 
unwitnessed, unconfirmed seizure.

A September 1980 service record shows the veteran was 
hospitalized in August 1980 for status post epilepticus.  All 
neurological evaluations and tests, including one EEG that 
was conducted during a seizure, were normal.  He was 
diagnosed with pseudoseizures, episodic alcohol abuse, and 
immature personality traits, which were not considered 
disabling.  A subsequent September 1980 document shows the 
veteran had a chronic recurring problem with probable 
hysterical seizures with a normal neurological examination.  
Another September 1980 hospitalization record shows a 
diagnosis of seizure disorder of unknown etiology.

A September 1980 Medical Board Report indicates the veteran 
was diagnosed with mixed personality disorder, 
pseudoseizures, and alcoholism.  The Medical Board determined 
that the personality disorder existed prior to service.  The 
Medical Board then indicated that the veteran suffered from 
no disability that was the result of an incident of service 
or aggravated thereby.

An October 1980 VA hospitalization report indicates the 
veteran was diagnosed with pseudoseizures and personality 
disorder.  He also had a problem with alcohol abuse.  A VA 
hospitalization report dated from February to March 1981 
indicates the veteran was diagnosed with pseudoseizures.

In June 1982, the veteran again raised a claim of entitlement 
to service connection for a seizure disorder.  He contended 
that he experienced his first seizure in November 1977, on 
the day he was discharged from his first period of service.

The veteran's claim was again denied in July 1982.  It was 
noted that a personality disorder is constitutional in nature 
and not a disability under VA regulations.  In addition, even 
if the veteran were found to have epilepsy, it existed prior 
to service and was not aggravated therein.

Subsequently, an October 1982 VA hospitalization record shows 
a diagnosis of epilepsy.

A February 1983 Social Security Administration document 
indicated the veteran was found disabled and diagnosed with a 
severe, uncontrolled seizure disorder.

A November 1984 VA hospitalization record shows the veteran 
was diagnosed with pseudoseizures and Phenobarbital overdose.

A July 1997 private hospitalization record shows the veteran 
was diagnosed with a seizure disorder with spurious Dilantin 
toxicity and alcohol intoxication, and a February 1999 
private hospitalization record shows seizures after the 
veteran drank alcohol.  April 2000 private hospitalization 
records show the veteran was admitted with a known history of 
a seizure disorder.  One record indicated they occurred more 
often after alcohol use.  The CT of the veteran's brain was 
normal.

VA outpatient records dated from July 2000 to February 2004 
show the veteran was treated for a seizure disorder.  He was 
prescribed Dilantin.

An August 2000 private hospitalization record shows a 
diagnosis of acute seizure.  The physician could not rule out 
pseudoseizure.

A February 2001 private treatment record shows the veteran 
was seen regarding his recurrent seizures.  Subsequently, an 
August 2001 private hospital record shows the veteran was 
admitted because of a seizure and had stopped drinking 
alcohol for the past several years.  April 2004 private 
hospitalization records show treatment for an acute epileptic 
seizure.  The veteran denied alcohol use.

In a November 2004 written statement, a physician's assistant 
from the VA medical center indicated he was the veteran's 
medical provider since 2003.  The veteran suffered from an 
active form of generalized seizures and was privately 
hospitalized in April 2004 with tonic-clonic seizures.  He 
currently took multiple medications to control the disorder.

In a May 2007 written statement, a neurologist at the VA 
medical center provided the Board with a VHA opinion.  She 
found no convincing evidence that the veteran had epileptic 
seizures.  He had at least one spell during an actual EEG 
that showed no abnormal epileptiform discharges.  He was 
treated as if he was in status epilepticus on more than one 
occasion, but this was in treating institutions that were not 
aware of his history of pseudoseizures.  The record indicated 
a problem with alcohol and drug abuse.  His admissions for 
seizures tended to follow periods of alcohol abuse or 
withdrawal or following social stressors.  In her opinion, 
the veteran definitely had pseudoseizures.

In an August 2007 written statement, a physician from the VA 
medical center indicated that the veteran had been her 
patient in the neurology clinic since June 2004.  In her 
opinion, he did have a seizure disorder, which was epileptic 
in nature as opposed to pseudoseizure in nature.

After reviewing the evidence of record, the Board finds that, 
resolving the benefit of the doubt in favor of the veteran, 
he has a currently diagnosed seizure disorder that was 
incurred in service.  Much of the disputed evidence of record 
concerns whether the veteran had pseudoseizures, alcohol-
related seizures or a true seizure disorder.  While different 
interpretations have resulted in different diagnoses, the 
Board has found that the evidence is at least in equipoise as 
to whether the veteran has a current disability that began in 
service.  The Board requested an expert medical opinion; that 
request resulted in the May 2007 VHA opinion from a qualified 
neurologist that the veteran has pseudoseizures.  Equally 
persuasive is the August 2007 opinion from another qualified 
VA neurologist that the veteran's seizures are epileptiform 
in nature.  Therefore, the Board finds that the evidence is 
at least balanced as to whether the veteran has a seizure 
disorder.

With regard to whether the veteran's seizure disorder is due 
to alcohol abuse, the Board finds that, while some of the 
evidence suggests this is the case, there is also evidence 
that shows the veteran experienced seizures when he was not 
using alcohol.  There is insufficient evidence to reliably 
relate his seizure disorder to alcohol abuse. 

Finally, the Board will address whether the veteran's seizure 
disorder existed prior to his second period of service.  The 
only evidence that the veteran experienced seizures prior to 
his second period of service is the claim he filed in 
November 1979, alleging this disability.  There is no medical 
evidence supporting this statement.  If the veteran's 
disability did exist prior to service, it was certainly 
aggravated therein, as he was treated twice during his second 
period of service for seizures and hospitalized several times 
in the four years after separation.  However, whether his 
disability existed prior to service is essentially 
immaterial, since there is no medical record dated prior to 
the second period of service, which could help show how much 
the veteran's disability was aggravated during service.  
Therefore, the evaluation assigned to the veteran's 
disability would be the same whether or not the Board found 
it existed prior to service.

Resolving the benefit of the doubt in favor of the veteran, 
the Board finds that service connection is warranted for a 
seizure disorder.

Hearing Loss

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the veteran or by his or her authorized representative.  38 
C.F.R. § 20.204.  

During his Board hearing, the veteran stated that he wished 
to withdraw his appeal as to the claim regarding bilateral 
hearing loss.  This statement constitutes a written 
withdrawal of the substantive appeal with regard to this 
matter.  Hence, there remain no allegations of errors of fact 
or law for appellate consideration as to this issue.  
Accordingly, the Board does not have jurisdiction to review 
this claim, and it must therefore be dismissed, without 
prejudice.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 
20.202, 20.204(b), (c).


ORDER

Service connection for a seizure disorder is granted.

The appeal as to the claim of entitlement to service 
connection for bilateral hearing loss is dismissed.


REMAND

The Board has found that additional development is needed 
prior to final adjudication of the veteran's claim of 
entitlement to service connection for memory loss and anoxia, 
secondary to a seizure disorder.  The evidence of record 
includes a May 2000 private record showing the veteran 
complained of memory loss.  No diagnosis was given.  A 
February 2001 private treatment record shows the veteran 
complained of short-term memory loss.  The diagnosis was mild 
psychomotor slowing due to the hypoxic encephalopathy he 
suffered during a seizure in April 2000.  Finally, the 
veteran underwent neuropsychological evaluation in August 
2007.  While he was diagnosed with a cognitive disorder 
secondary to his medical conditions, the treatment provider 
indicated that she obtained all background information by 
interviewing the veteran.  She did not review his records.  
Based on this, the Board finds that a remand is necessary to 
afford the veteran an examination to determine if he has a 
cognitive disability related to memory loss and, if so, 
whether that disorder is due to his seizure disorder.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a VA examination 
with the appropriate specialist to 
determine whether the veteran has a 
cognitive disability manifested by memory 
loss and/or residuals of anoxia secondary 
to his seizure disorder.  The veteran's 
claims file must be made available to the 
examiner for review.  The examiner should 
then answer the following questions.

a.  Does the veteran have a 
current cognitive disability 
manifested by memory loss?

b.  If so, is it at least as 
likely as not that such current 
disability is causally related to 
or aggravated by his seizure 
disorder?

c.  Does the veteran have anoxia 
or residuals of anoxia that is/are 
causally related to or aggravated 
by his seizure disorder?

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


